

116 SRES 483 ATS: To provide for related procedures concerning the articles of impeachment against Donald John Trump, President of the United States. 
U.S. Senate
2020-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 483IN THE SENATE OF THE UNITED STATESJanuary 21, 2020Mr. McConnell submitted the following resolutionJanuary 22 (legislative day, January 21), 2020Considered and agreed toRESOLUTIONTo provide for related procedures concerning the articles of impeachment against Donald John Trump,
			 President of the United States. 
	
 That the House of Representatives shall file its record with the Secretary of the Senate, which will consist of those publicly available materials that have been submitted to or produced by the House Judiciary Committee, including transcripts of public hearings or mark-ups and any materials printed by the House of Representatives or the House Judiciary Committee pursuant to House Resolution 660. Materials in this record will be admitted into evidence subject to any hearsay, evidentiary, or other objections that the President may make after opening presentations are concluded. All materials filed pursuant to this paragraph shall be printed and made available to all parties.
 The President and the House of Representatives shall have until 9:00 a.m. on Wednesday, January 22, 2020, to file any motions permitted under the rules of impeachment with the exception of motions to subpoena witnesses or documents or any other evidentiary motions. Responses to any such motions shall be filed no later than 11:00 a.m. on Wednesday, January 22, 2020. All materials filed pursuant to this paragraph shall be filed with the Secretary and be printed and made available to all parties.
 Arguments on such motions shall begin at 1:00 p.m. on Wednesday, January 22, 2020, and each side may determine the number of persons to make its presentation, following which the Senate shall deliberate, if so ordered under the impeachment rules, and vote on any such motions.
 Following the disposition of such motions, or if no motions are made, then the House of Representatives shall make its presentation in support of the articles of impeachment for a period of time not to exceed 24 hours, over up to 3 session days. Following the House of Representatives' presentation, the President shall make his presentation for a period not to exceed 24 hours, over up to 3 session days. Each side may determine the number of persons to make its presentation.
 Upon the conclusion of the President’s presentation, Senators may question the parties for a period of time not to exceed 16 hours.
 Upon the conclusion of questioning by the Senate, there shall be 4 hours of argument by the parties, equally divided, followed by deliberation by the Senate, if so ordered under the impeachment rules, on the question of whether it shall be in order to consider and debate under the impeachment rules any motion to subpoena witnesses or documents. The Senate, without any intervening action, motion, or amendment, shall then decide by the yeas and nays whether it shall be in order to consider and debate under the impeachment rules any motion to subpoena witnesses or documents.
 Following the disposition of that question, other motions provided under the impeachment rules shall be in order.
 If the Senate agrees to allow either the House of Representatives or the President to subpoena witnesses, the witnesses shall first be deposed and the Senate shall decide after deposition which witnesses shall testify, pursuant to the impeachment rules. No testimony shall be admissible in the Senate unless the parties have had an opportunity to depose such witnesses.
 At the conclusion of the deliberations by the Senate, the Senate shall vote on each article of impeachment.